Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                        February 9, 2016



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                              No. 46855-7-II

                               Respondent,

        v.

 DWAYNE AARON MARCUM,                                        UNPUBLISHED OPINION

                               Appellant.

       LEE, J. — Dwayne Aaron Marcum appeals his convictions for one count each of first

degree child rape, first degree child molestation, and sexual exploitation of a minor, and seven

counts of first degree possession of a depiction of a minor engaged in sexually explicit conduct.

Marcum argues that his guilty plea to these offenses is invalid because it lacked a factual basis.

Marcum also argues that the trial court lacked authority to impose a community custody condition

requiring him to undergo a chemical dependency evaluation and recommended treatment, as well

as a condition prohibiting him from using or possessing any drugs without a prescription. In

addition, Marcum challenges the discretionary legal financial obligations (LFOs) that the trial

court imposed. Finally, in a pro se statement of additional grounds (SAG), Marcum argues that

his convictions of child rape and child molestation violate the prohibition against double jeopardy

and that his attorney refused to allow him to plead diminished capacity before his arraignment,

requiring him to plead not guilty instead.
No. 46855-7-II


       Because the amended statement of probable cause on which the trial court relied contains

factual information supporting Marcum’s charges, his factual basis challenge fails. The record

also supports a finding that Marcum’s drug use contributed to his offenses. Consequently, the

community custody condition requiring him to obtain a chemical dependency evaluation and

treatment is crime related and therefore lawfully imposed. The State concedes that the condition

barring Marcum from using or possessing any drug without a prescription is overbroad, and we

accept the State’s concession. Marcum failed to object to the imposition of LFOs during

sentencing, so we do not address this issue on appeal. His child rape and child molestation offenses

occurred on different dates and do not constitute double jeopardy, and Marcum fails to show that

his attorney’s pre-arraignment advice entitles him to relief. Accordingly, we affirm the convictions

but remand for the sentencing court to address the community custody condition prohibiting all

drug use and possession without a prescription in a manner consistent with this opinion.

                                              FACTS

       On July 27, 2012, the State charged Marcum with first degree child rape, first degree child

molestation, sexual exploitation of a minor, and first degree possession of a depiction of minor

engaged in sexually explicit conduct. The probable cause statement explained that Detective Kori

Malone had interviewed Marcum about a digital camera and flash drive found in the woods.

Marcum said that the camera looked like one that was missing from his apartment and admitted

that he had possessed the flash drive for several years.

       Marcum explained that the flash drive contained “child pornography,” including two

photographs of him with his mouth against a child’s vagina. Clerk’s Papers (CP) at 105. Detective




                                                 2
No. 46855-7-II


Malone viewed the video and pictures on the flash drive, and she provided descriptions of content

that supported the existing and additional charges.

       On October 19, the State filed an amended information that clarified the original four

counts while adding six counts of first degree possession of a depiction of a minor engaged in

sexually explicit conduct and four counts of second degree possession of a depiction of a minor

engaged in sexually explicit conduct. The State dismissed the latter four counts after Marcum

agreed to plead guilty to the initial ten counts:      first degree child rape, first degree child

molestation, sexual exploitation of a minor, and seven counts of first degree possession of a

depiction of a minor engaged in sexually explicit conduct.

       Marcum entered an Alford plea,1 and the trial court relied on the probable cause statement

to find a factual basis for his plea. Before sentencing, Marcum moved to withdraw his plea. In a

supporting declaration, Marcum argued that he was not given the opportunity to review the entire

discovery before he pleaded guilty and that he had not understood the significance of his

indeterminate sentence, including the possibility that he could spend the rest of his life in prison.

The trial court heard argument, took the matter under advisement, and issued a written ruling

denying the motion.

       At sentencing, the trial court imposed a term of 300 months in custody and several

community custody conditions, including a list of conditions recommended in the presentence

investigation (PSI) report. One condition from the report required Marcum to “abstain from the




1
  An Alford plea allows a defendant to plead guilty to take advantage of a plea bargain even if he
is unable or unwilling to admit guilt. State v. Newton, 87 Wash. 2d 363, 372, 552 P.2d 682 (1976)
(citing N. Carolina v. Alford, 400 U.S. 25, 31, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970)).


                                                 3
No. 46855-7-II


possession or use of drugs and drug paraphernalia unless prescribed by a medical professional,”

and to provide copies of all prescriptions to his community corrections officer (CCO) within 72

hours. CP at 22. Another condition from the PSI report required Marcum to obtain a chemical

dependency evaluation and to complete any recommended treatment. The trial court also imposed

discretionary LFOs of $717.40 for defense costs and “jail incidentals” to which Marcum did not

object. CP at 15.

       On appeal, Marcum challenges his guilty plea, the two community custody conditions

described above, and the discretionary LFOs imposed.2

                                            ANALYSIS

A.     FACTUAL BASIS

       Marcum argues that his guilty plea is invalid because it fails to establish a factual basis for

any of the charges. He adds that his plea was involuntary because the State did not present any

facts to establish a lawful basis for each count.

       The State responds that Marcum cannot raise this issue for the first time on appeal because

the requirement in CrR 4.2(d) that there be a factual basis for a plea is a procedural rather than

constitutional requirement.     See RAP 2.5(a)(3) (party may raise manifest error affecting

constitutional right for first time on appeal); In re Pers. Restraint of Hews, 108 Wash. 2d 579, 592

n.2, 741 P.2d 983 (1987) (establishment of factual basis is procedurally required). Although



2
  Appellant purports to appeal “the court’s denial of his motion to withdraw his guilty plea and
every part of his judgment and sentence.” Br. of Appellant at 4. However, Marcum only assigns
error to and provides argument on the issues addressed in this opinion. Therefore, to the extent
there are any other issues Marcum intended to challenge with his broad statement, we do not
address them. RAP 10.3(a)(6); Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 809,
828 P.2d 549 (1992).


                                                    4
No. 46855-7-II


Marcum did not specifically challenge the factual basis of his plea in his motion to withdraw, he

did complain that his attorney had not provided him with a review of the facts sufficient to allow

him to make an informed decision about a guilty plea. Even if this assertion is not sufficient to

preserve Marcum’s factual basis challenge, we may address this challenge for the first time on

appeal because of its constitutional implications. Hews, 108 Wash. 2d at 592.

       Constitutional due process requires that a defendant’s guilty plea must be knowing,

intelligent, and voluntary. State v. Codiga, 162 Wash. 2d 912, 922, 175 P.3d 1082 (2008). A guilty

plea is not truly voluntary unless the defendant knows the elements of the offense and understands

how his conduct satisfies those elements. State v. R.L.D., 132 Wash. App. 699, 705, 133 P.3d 505

(2006). An inadequate factual basis may affect this understanding. In re Pers. Restraint of

Clements, 125 Wash. App. 634, 645, 106 P.3d 244, review denied, 154 Wash. 2d 1020, cert. denied,

546 U.S. 1039 (2005). Thus, the requirement of a factual basis is constitutionally significant

insofar as it relates to the voluntariness of Marcum’s plea. Hews, 108 Wash. 2d at 592.

       A trial court’s determination that a factual basis exists for the plea does not require that the

court be convinced of a defendant’s guilt beyond a reasonable doubt, but only that sufficient

evidence exists to sustain a jury finding of guilt. State v. Newton, 87 Wash. 2d 363, 370, 552 P.2d
682 (1976); State v. Amos, 147 Wash. App. 217, 228, 195 P.3d 564 (2008), abrogated sub silentio

on other grounds, State v. Hughes, 166 Wash. 2d 675, 212 P.3d 558 (2009). In determining factual

basis, the trial court may consider any reliable source as long as it is in the record. Amos, 147 Wn.

App. at 228; In re Pers. Restraint of Fuamaila, 131 Wash. App. 908, 924, 131 P.3d 318 (2006).




                                                  5
No. 46855-7-II


          1.     First Degree Rape of a Child

          First degree rape of a child requires proof that the defendant had sexual intercourse with a

child under 12 years of age who was not married to the defendant, and that the defendant was more

than 24 months older than the victim. RCW 9A.44.073(1). RCW 9A.44.010(1) defines sexual

intercourse as any penetration and as “any act of sexual contact between persons involving the sex

organs of one person and the mouth or anus of another.” RCW 9A.44.010(1)(a), (c).

          Marcum argues that the probable cause statement provided an inadequate factual basis for

the child rape charge because it did not contain any facts showing that he committed the required

conduct with a child younger than 12 years of age. The probable cause statement explains that the

child rape charge is supported by a video showing Marcum licking the vagina and anus of a female

child of approximately two years of age. It provides an adequate factual basis for the child rape

charge.

          2.     First Degree Child Molestation

          Child molestation in the first degree requires proof of sexual contact with a person less than

12 years of age who is not married to the defendant and is at least 36 months younger than the

defendant. RCW 9A.44.083(1). “‘Sexual contact’ means any touching of the sexual or other

intimate parts of a person done for the purpose of gratifying sexual desire of either party or a third

party.” RCW 9A.44.010(2).

          Marcum argues that the probable cause statement does not show that the molestation victim

was younger than 12 years of age. The probable cause statement explains that the child molestation

charge is supported by photographs of Marcum licking the vagina and anus of a female child who

is approximately two or three years old. The statement explains that Marcum is dressed differently



                                                    6
No. 46855-7-II


than he was in the video supporting the rape charge and that the dates of the photographs and video

are different. The probable cause statement provides an adequate factual basis for the molestation

charge.

          3.     Sexual Exploitation of a Minor

          A person is guilty of sexual exploitation of a minor if he caused a person under 18 years of

age to engage in sexually explicit conduct, knowing that such conduct would be photographed.

RCW 9.68A.040(1)(b); RCW 9.68A.011(5).                  “Sexually explicit conduct” means actual or

simulated:

          (a) Sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-
          anal, whether between persons of the same or opposite sex or between humans and
          animals;
          (b) Penetration of the vagina or rectum by any object;
          (c) Masturbation;
          (d) Sadomasochistic abuse;
          (e) Defecation or urination for the purpose of sexual stimulation of the viewer;
          (f) Depiction of the genitals or unclothed pubic or rectal areas of any minor, or the
          unclothed breast of a female minor, for the purpose of sexual stimulation of the
          viewer. For the purposes of this subsection (4)(f), it is not necessary that the minor
          know that he or she is participating in the described conduct, or any aspect of it;
          and
          (g) Touching of a person’s clothed or unclothed genitals, pubic area, buttocks, or
          breast area for the purpose of sexual stimulation of the viewer.

RCW 9.68A.011(4).

          Marcum argues that the probable cause statement does not show that he engaged in

sexually explicit conduct with a child under age 18 with the knowledge that the conduct would be

photographed. The probable cause statement identifies him as the adult photographed with a two-

to-three-year-old child. Marcum admitted that the flash drive was his. The statement adds that




                                                    7
No. 46855-7-II


close-up photographs show Marcum’s tongue extended and visible. This is sufficient evidence of

the victim’s age and of the fact that Marcum knew his conduct with her was being photographed.

       4. First Degree Possession of a Depiction of a Minor Engaged in Sexually Explicit Conduct

       This offense requires proof that the defendant knowingly possessed visual or printed matter

depicting a minor engaged in sexually explicit conduct as defined in RCW 9.68A.011(4)(a)

through (e). RCW 9.68A.070(1)(a). (A second degree charge requires proof that the minor

engaged in sexually explicit conduct as defined in RCW 9.68A.011(4)(f) or (g).               RCW

9.68A.070(2)(a).)

       Marcum argues that there was no evidence that he possessed photographs of minors

engaged in sexually explicit conduct sufficient to prove six counts of first degree possession of a

depiction of a minor engaged in sexually explicit conduct. Marcum pleaded guilty to seven counts

of this offense. The probable cause statement explains that videos and photographs on the flash

drive show Marcum and “an adult male” having sexual intercourse with a female child of two to

three years of age.    The statement refers to six different files containing such videos and

photographs and adds that other images and videos on the flash drive appear to depict child

pornography. Marcum admitted possessing the flash drive and acknowledged that it contained

child pornography. The probable cause statement is sufficient to establish the factual basis for

seven counts of first degree possession of a depiction of a minor engaged in sexually explicit

conduct. Marcum’s challenge to his guilty plea fails.

B.     COMMUNITY CUSTODY CONDITIONS

       Marcum challenges two of his community custody conditions. He contends that the trial

court exceeded its statutory authority in imposing the chemical dependency evaluation and



                                                8
No. 46855-7-II


treatment condition, as well as the condition restricting his use or possession of any drug without

a prescription.

       A trial court lacks authority to impose a community custody condition unless the legislature

has authorized it. State v. Kolesnik, 146 Wash. App. 790, 806, 192 P.3d 937 (2008), review denied,

165 Wash. 2d 1050 (2009). Although Marcum did not object during sentencing to the conditions he

now challenges, an unlawful community custody condition may be challenged for the first time on

appeal. State v. Warnock, 174 Wash. App. 608, 611, 299 P.3d 1173 (2013). Because Marcum’s

claim involves construction of the Sentencing Reform Act of 1981 (SRA), chapter 9.94A. RCW,

our review is de novo. Warnock, 174 Wash. App. 611.

       1.         Condition Requiring Chemical Dependency Evaluation and Treatment

       Marcum challenges the community custody condition requiring him to “obtain a chemical

dependency evaluation and enter into, comply with and successfully complete any treatment

program recommended therefrom.” CP at 22. RCW 9.94A.703 authorizes trial courts to require

an offender to participate in crime-related treatment or counseling services as a condition of

community custody and to participate in “rehabilitative programs or otherwise perform affirmative

conduct reasonably related to the circumstances of the offense, the offender’s risk of reoffending,

or the safety of the community.” RCW 9.94A.703(3)(c), (d).

       The SRA specifically authorizes trial courts to order an offender to obtain a chemical

dependency evaluation and to comply with recommended treatment if it finds that the offender has

a chemical dependency that contributed to the offense:

       Where the court finds that the offender has any chemical dependency that has
       contributed to his or her offense, the court may, as a condition of the sentence and
       subject to available resources, order the offender to participate in rehabilitative



                                                9
No. 46855-7-II


       programs or otherwise to perform affirmative conduct reasonably related to the
       circumstances of the crime for which the offender has been convicted and
       reasonably necessary or beneficial to the offender and the community in
       rehabilitating the offender.

RCW 9.94A.607(1). 3 An express finding that the defendant had a chemical dependency that

contributed to the offense is not required as long as the record supports such a finding. State v.

Powell, 139 Wash. App. 808, 819, 162 P.3d 1180 (2007), rev’d on other grounds, 166 Wash. 2d 73,

206 P.3d 321 (2009).

       The trial court did not check the box in Marcum’s judgment and sentence stating that his

chemical dependency contributed to his offenses. Nor did the trial court refer to Marcum’s drug

use during sentencing. But the record contains considerable support for a finding that Marcum’s

drug use contributed to his offenses. In a letter to the trial court supporting his motion to withdraw

his plea, Marcum admitted that he was under the influence of drugs and alcohol at the time of his

offenses. The probable cause statement reveals that he told the investigating detective that he was

“very ‘high’” when the photographs at issue were taken. CP at 105. The PSI report contains

several references to Marcum’s drug use, including his statements that (1) he was so high on drugs

he didn’t remember his offenses, (2) he was taking handfuls of drugs at the time, (3) he had been

using drugs regularly since the seventh grade, (4) he loved hallucinogens, including Ecstasy, which




3
  The State argues that this statute does not apply to Marcum because he was sentenced to a term
of total confinement. As support, it cites former RCW 9.94A.607(2), which provides that the
statute applies “to sentences which include any term other than, or in addition to, a term of total
confinement, including suspended sentences.” Because the trial court imposed a term of
community custody as well as one of total confinement, RCW 9.94A.607 applies to Marcum. See
In re Postsentence Review of Childers, 135 Wash. App. 37, 41, 143 P.3d 831 (2006) (RCW
9.94A.607(1) authorizes court to impose affirmative conditions such as participation in chemical
dependency treatment when it sentences offender to term of community custody).


                                                 10
No. 46855-7-II


promoted hypersexualization in him, and (5) he was using methamphetamine and intravenous bath

salts at the time of his offenses. CP 78-79, 83. The trial court did not exceed its statutory authority

by requiring Marcum to undergo a chemical dependency evaluation and treatment as a condition

of community custody.

       2. Condition Restricting the Possession or Use of Drugs Without a Prescription

       Marcum also challenges the condition requiring him to “abstain from the possession or use

of drugs and drug paraphernalia unless prescribed by a medical professional” and to provide copies

of all prescriptions to his CCO within 72 hours. CP at 22. The State concedes that this condition

is overbroad, as it prohibits Marcum from using or possessing over-the-counter drugs without a

prescription.4 We accept the State’s concession. On remand, the sentencing court should address

the challenged community condition by striking the condition or modifying the condition to require

Marcum to “abstain from the possession or use of controlled substances unless prescribed by a

medical professional and to provide copies of all prescriptions to his CCO within 72 hours.”

C.     LFOS

       Marcum argues that the trial court erred in imposing discretionary LFOs for defense and

jail costs without considering his ability to pay.5 Marcum contends that he may challenge the

assessment of these obligations for the first time on appeal.



4
 Marcum’s judgment and sentence has an additional community custody condition prohibiting
him from consuming controlled substances except pursuant to lawfully issued prescriptions. This
condition is mandatory unless waived. RCW 9.94A.703(2)(c). This community custody condition
has not been challenged and is not an issue in this appeal.
5
 Marcum does not challenge the $800 imposed for mandatory LFOs. See State v. Lundy, 176 Wn.
App. 96, 102, 308 P.3d 755 (2013) (legislature has divested courts of discretion to consider
defendant’s ability to pay when imposing mandatory LFOs).


                                                  11
No. 46855-7-II


       Marcum’s judgment and sentence states that the trial court considered his ability to pay the

LFOs imposed. Marcum did not challenge this language or his LFOs during sentencing, so he

may not do so on appeal. State v. Lyle, 188 Wash. App. 848, 850, 355 P.3d 327 (2015) (citing State

v. Blazina, 174 Wash. App. 906, 301 P.3d 492 (2013), remanded, 182 Wash. 2d 827, 344 P.3d 680

(2015) (affirming Court of Appeals’ exercise of discretion to refuse to address issue raised for the

first time on appeal, but exercising its own discretion to reach the issue and remand to trial court

for further proceedings). Our decision in Blazina, issued before Marcum’s sentencing, provided

notice that the failure to object to LFOs during sentencing waives a related claim of error on appeal.
174 Wash. App. at 911. As our Supreme Court noted, an appellate court may use its discretion to

reach unpreserved claims of error. Blazina, 182 Wash. 2d at 830. We decline to exercise such

discretion here.

D.     SAG

       Marcum raises two additional issues in his SAG. The first alleges that his child rape and

child molestation convictions violate his right to be free from double jeopardy.

       The double jeopardy clauses of the Fifth Amendment to the United States Constitution and

article I, section 9 of the Washington Constitution prohibit the imposition of multiple punishments

for a single offense. State v. French, 157 Wash. 2d 593, 612, 141 P.3d 54 (2006). Because the

conduct supporting the rape and molestation convictions occurred on separate days, Marcum was

not punished twice for a single offense. See State v. Fuentes, 179 Wash. 2d 808, 825, 318 P.3d 257

(2014) (prosecution for separate acts of child rape and child molestation did not constitute double

jeopardy).




                                                 12
No. 46855-7-II


        Marcum also asserts that his attorney refused to allow him to plead diminished capacity

before his arraignment and instead required him to enter a plea of not guilty. Marcum does not

explain why this advice was either faulty or of consequence, given his subsequent decision to plead

guilty. We need not discuss this issue further.

        We affirm the convictions and remand for the sentencing court to address the community

custody condition prohibiting all drug use and possession without a prescription in a manner

consistent with this opinion.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                                        Lee, J.
 We concur:



                    Worswick, J.




                    Johanson, C.J.




                                                  13